Per Curiam. This claim, arising out of the death of a policeman killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act), Ill. Rev. Stat., Ch. 48, Sec. 281, et seq., 1977 The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General, a written statement of the decedent’s supervising officer, and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full Court on April 18,1979, the Court finds as follows: 1. That the Claimant, Ann Van Schaik, is the wife of the decedent, and in the absence of a designated beneficiary, Section 3(a) of the Act provides that any award hereunder shall be paid to the surviving widow. 2. That the decedent, Roger Van Schaik, was a police officer employed by the Chicago Police Department and was engaged in the active performance of his duties, within the meaning of Sec.2(e) of the Act, on March 3,1979. 3. That on said date, Officer Van Schaik began his regular duty assignment at 8:00 a.m. He and his partner, William Bosak, were wearing civilian type dress and drove in an unmarked Chicago Police Department vehicle. At approximately 4:16 p.m. on March 3, 1979, the officers made a traffic stop at 1123 West 115th Street in Chicago, Illinois. While both officers were outside of their vehicle, another car drove up and stopped next to the police car. The occupant of this car, later learned to be Kenneth Allen, left his auto and began shooting at the two police officers. Allen, after shooting both officers a number of times, fled the scene and was apprehended shortly thereafter. Officer Van Schaik was pronounced dead at 4:45 p.m. at Roseland Community Hospital. The medical examiner’s certificate of death recites the immediate cause of death as a bullet wound in the brain. We find, therefore; a) that Officer Van Schaik was killed in the line of duty as defined in Section 2(e) of the Act; and b) that the proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000 00 be and is hereby awarded to Ann Van Schaik, surviving spouse of the deceased police officer, Roger Van Schaik.